DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Polyethylene is misspelled in line 16.  Appropriate correction is required. Claims 2-4 and 6-8 are objected to as being dependent from the independent claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The applicant amended the independent claim 1 to include that the surface layer (C) is a polyolefin-based resin as a main component selected from the group consisting of an ultralow density polyethylene, linear low density polyethylene, linear medium density polyethylene and low-density polyethylene. The dependent claim 2 states that surface layer (C) is a layer containing an olefin-based resin as a main resin component. Thus, dependent claim 2 broadens the scope of the main component of the polyolefin based resin of the surface layer (C). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP2008-080543, hereinafter “Hiroaki”).
In regard to claim 1, Hiroaki discloses a multilayer coextrusion film that is used for a lid material or a top material for a packaging material made of a non-woven fabric [0001]. The film is an easy-to-open composite film [0007].  The film comprises a seal resin layer (A), a resin layer (B), and a resin layer (C) that are laminated in the order of (A)/(B)/(C) [0008-0009]. Thus, resin layer (B) is an interlayer. 
The seal resin layer (A) is one superficial layer to be bonded to the resin-based nonwoven fabric [0064]. The resin layer (B) is formed of an ethylene based resin [0022]. Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LDPE and 30 parts by mass of polybutene-1 resin was used [0054]. The melt flow rate (1900C) of the polyethylene is 1 to 50 g/10 minutes at 1900C [0016]. The surface layer (C) is another superficial layer [0026 and 0042]. The surface layer (C) can be a two layers wherein resin layer (C1) is mainly composed of polyethylene-based resin, and the polyethylene based resin includes low-density polyethylene, linear low density polyethylene, medium density polyethylene, high density polyethylene, and ethylene [0028]. 
	The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art relevant for all they contain. MPEP 2123. 
In regard to claim 2, Hiroaki discloses that seal resin layer (A) comprises polyethylene as a main component [0014] and resin layer (C) comprises polyethylene as a main component [0026], thus each layer contains an olefin-based resin as a main resin component. 
	In regard to claim 3, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 4, Hiroaki discloses that the sealant film is used for a wide variety of polyethylene-based packaging material that include polyethylene-based resins mixed with non-woven fabrics [0012]. Thus, a resin-based non-woven fabric that is a polyethylene-based nonwoven fabric. 
	In regard to claim 6, Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LDPE and 30 parts by mass of polybutene-1 resin was used [0054].
	In regard to claim 7, Hiroaki disclose that the melt flow rate (1900C) of the polyethylene is 3 to 10 g/10 minutes at 1900C [0022].
	In regard to claim 8, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 9, Hiroaki discloses that the polyolefin-based resin as the main resin component, and a content of polyolefin-based resin is 70-90% by mass [0009].
In regard to claim 10, Hiroaki discloses that the (b1) component of comparative example 3 is LDPE based on the previous resin composition of comparative example 2. 
In regard to claim 11, Hiroaki discloses a multilayer coextrusion film that is used for a lid material or a top material for a packaging material made of a non-woven fabric [0001]. The film is an easy-to-open composite film [0007].  The film comprises a seal resin layer (A), a resin layer (B), and a resin layer (C) that are laminated in the order of (A)/(B)/(C) [0008-0009]. Thus, resin layer (B) is an interlayer. 
The seal resin layer (A) is one superficial layer to be bonded to the resin-based nonwoven fabric [0064]. The resin layer (B) is formed of an ethylene based resin [0022]. Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LDPE and 30 parts by mass of polybutene-1 resin was used [0054]. The melt flow rate (1900C) of the polyethylene is 1 to 50 g/10 minutes at 1900C [0016]. The surface layer (C) is another superficial layer [0026 and 0042]. The surface layer (C) can be a two layers wherein resin layer (C1) is mainly composed of polyethylene-based resin, and the polyethylene based resin includes low-density polyethylene, linear low density polyethylene, medium density polyethylene, high density polyethylene, and ethylene [0028]. 
	The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art relevant for all they contain. MPEP 2123. 
In regard to claim 12, Hiroaki discloses that seal resin layer (A) comprises polyethylene as a main component [0014] and resin layer (C) comprises polyethylene as a main component [0026], thus each layer contains an olefin-based resin as a main resin component. 
	In regard to claim 13, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 14, Hiroaki discloses that the sealant film is used for a wide variety of polyethylene-based packaging material that include polyethylene-based resins mixed with non-woven fabrics [0012]. Thus, a resin-based non-woven fabric that is a polyethylene-based nonwoven fabric. 
	In regard to claim 15, Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LDPE and 30 parts by mass of polybutene-1 resin was used [0054].
	In regard to claim 16, Hiroaki discloses that the melt flow rate (1900C) of the polyethylene is 1 to 50 g/10 minutes at 1900C [0016].
In regard to claim 17, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
In regard to claim 18, Hiroaki discloses that the (b1) component of comparative example 3 is LDPE based on the previous resin composition of comparative example 2. 



Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that Hiroaki merely teaches medium-density polyethylene for the surface layer (C) wherein the newly amended claims teach that the surface layer (C) is a polyolefin-based resin as a main component selected from the group consisting of a ultralow-density polyethylene, linear low density polyethylene, linear medium density polyethylene, and low density polyethylene. 
In response, Hiroaki teaches that the surface layer (C) is another superficial layer [0026 and 0042]. The surface layer (C) can be a two layers wherein resin layer (C1) is mainly composed of polyethylene-based resin, and the polyethylene based resin includes low-density polyethylene, linear low density polyethylene, medium density polyethylene, high density polyethylene, and ethylene [0028]. Given the broadest reasonable interpretation of the claim the examiner considers the surface layer as a two layers. Thus, Hiroaki teaches that the surface layer comprises a layer that is a polyolefin-based resin as a main component selected from the group consisting of a ultralow-density polyethylene, linear low density polyethylene, linear medium density polyethylene, and low density polyethylene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782